Citation Nr: 1044602	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  04-42 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for arthritis of the right 
wrist, ankles and shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1984.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By a 
rating action in December 2003, the RO denied the Veteran's 
claims of entitlement to service connection for tinnitus and 
arthritis, multiple joints.  The Veteran perfected a timely 
appeal to that decision.  The veteran testified at a hearing 
before a Decision Review Officer (DRO) in April 2005.  A 
transcript of that hearing has been associated with the claims 
folder.  Subsequently, in an August 2005 rating decision, the RO 
denied service connection for bilateral hearing loss.  The 
Veteran perfected a timely appeal to that decision.  

On July 14, 2010, the Veteran appeared and offered testimony at a 
hearing before the undersigned Veterans Law Judge, sitting at the 
RO.  A transcript of that hearing is also of record.  

In a November 2006 rating action, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and assigned 
a 70 percent rating, effective October 9, 2006.  A notice of 
disagreement (NOD) with that determination was received in 
December 2006.  Thereafter, the RO issued a statement of the case 
(SOC) in August 2007 addressing that issue.   However, the record 
contains no substantive appeal with respect to that issue, and it 
has not been certified to the Board.  Therefore, that issue is 
not in appellate status, and will not be addressed by the Board 
at this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2010).  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus was manifest during military service and has been 
present since that time.  

2.  The Veteran does not have currently diagnosed arthritis of 
the right wrist, shoulders, and/or ankles.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).  

2.  Arthritis of the right wrist, shoulders, and ankles, was not 
incurred in service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

With respect to the claim of entitlement to service connection 
for tinnitus, because the claim is being granted in full, the 
VA's statutory and regulatory duties to notify and assist are 
deemed fully satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2010).

With respect to the claim for entitlement to service connection 
for arthritis, the Veterans Claims Assistance Act of 2000 (VCAA) 
enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits, as codified in a 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
September 2003 letter from the RO to the Veteran which was issued 
prior to the RO decision in December 2003.  The letter informed 
the Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The Board finds that the content of the above-noted 
letter provided to the Veteran complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  He was provided an opportunity at that time to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirements has been satisfied because 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim decided 
herein.  It also appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
Neither the Veteran nor his representative has contended that any 
evidence relative to the issues decided herein is absent from the 
record.  VA did not provide the veteran with a medical 
examination but none was required in this case.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, but 
contains:  (1) competent evidence of diagnosed disability or 
symptoms of disability, (2) establishes that the veteran suffered 
an event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with the 
in-service event, injury, or disease, or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  Here, as will be 
discussed further below, the evidence of record does not indicate 
currently diagnosed arthritis or any arthritis diagnosed during 
service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006) (noting that the third element establishes a low threshold 
and requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms and 
active service, including equivocal or non-specific medical 
evidence or credible lay evidence of continuity of 
symptomatology).  

Accordingly, the Board finds that VA has satisfied its duty to 
the Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim decided herein.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  




II.  Factual background

The Veteran entered active duty in April 1968.  In August 1969, 
the Veteran was seen for complaints of a slightly swollen right 
ankle; no pertinent diagnosis was noted.  In November 1970, he 
was seen for complaints of an inverting injury to the right ankle 
for the past three days.  The impression was sprain.  

The Veteran was seen at a clinic in July 1981 with complaints of 
pain in the left wrist; he injured the wrist while playing 
soccer.  The assessment was possible fractured nevicular.  An x-
ray study of the ankle in June 1982 revealed a healed radial 
fracture of the left wrist.  In February 1984, it was noted that 
the Veteran was status post fracture of the left wrist radius one 
year ago; x-ray study of the left wrist was negative.  The 
assessment was tendonitis.  

At October 2001 and November 2003 VA examinations, there were no 
diagnoses of arthritis of the wrists, ankles or shoulders.  
Private and VA medical records from 1994 through 2010 do not 
reflect any diagnoses of arthritis of the multiple joints.

At an October 2004 VA audiological evaluation, the Veteran 
reported a constant "humming."  The Veteran indicated that he 
worked around tanks when he was in the military from 1968 to 1984 
with hearing protection.  He denied civilian occupational and 
recreational noise exposure.  The Veteran reported having a daily 
tinnitus for the past 10 years.  The examiner stated, given the 
fact that the Veteran's report of onset of tinnitus is after 
military service, it was his opinion that the tinnitus is less 
than likely than not related to noise exposure in service.  

A VA progress note, dated in February 2005, contains a list of 
active problems, among which was pain in the joint involving the 
shoulder.  

At his RO hearing in April 2005, the Veteran indicated that he 
was specifically seeking service connection for arthritis in the 
wrists, shoulders and ankles.  The Veteran noted that he was not 
diagnosed with arthritis in service; however, he maintained that 
he developed arthritis in his joints as a result of military 
service.  The Veteran maintained that, as an armored crewman, he 
was often exposed to loud noises.  The Veteran testified that he 
became aware of the ringing in his ears while on active duty; he 
was told that there was nothing that could be done about the 
ringing.  

At a July 2005 VA Audiological evaluation, the Veteran reported 
constant and bothersome high pitched humming in both ears, noted 
for about 30 years.  The Veteran also reported a significant 16 
year history of military noise exposure, without benefit of 
hearing protection.  He was a tank driver, gunner and commander, 
including one year in combat in Vietnam.  His civilian jobs 
included construction, carpentry, and truck driving; he denied 
any loud hobbies.  The examiner stated that although the Veteran 
was exposed to excessive military loud noise as a tank driver and 
commander, review of the service treatment records documented 
normal hearing at induction and at discharge with no significant 
high frequency hearing threshold shift.  The examiner concluded 
that tinnitus was less likely than not related to military noise 
exposure.  

In December 2005, the Veteran's claims folder was reviewed by a 
VA audiologist.  Following a review of the claims folder, 
including the July 2005 examination reports, the examiner stated 
that the service treatment records were negative for reports of 
tinnitus during military service.  The examiner stated that 
tinnitus was not due to acoustic trauma in military service.  

A July 2002 VA clinic note indicates that the Veteran was seen 
for complaints of chronic right shoulder pain with restricted 
abduction, radiating to the deltoid area, and right hand 
paresthesia.  The assessment was myofascial pain.  In October 
2006, the Veteran was seen for evaluation of right wrist 
fracture.  After the radiologist reviewed the films, a 
nondisplaced intraarticular fracture of the right distal radius 
was noted.  The assessment was right distal radial fracture, 
intraarticular, nondisplaced.  It was noted that x-ray of the 
right shoulder was normal.  

A February 2007 VA examination report noted that, other than the 
lumbar spine and the knees, all other joints had full ranges of 
motion; and musculoskeletal systems had a normal examination.  
The pertinent diagnoses were lumbosacral degenerative disc 
disease with residuals, residuals of fractured right fourth and 
fifth metacarpals, residuals of fractured left radius, and 
degenerative joint disease.  

A March 2007 Social Security Administrative decision indicated 
that it was determined that the Veteran was determined to be 
disabled beginning on January 11, 2005.  It was noted that as a 
result of his impairments, the Veteran suffers from chronic, 
severe pain and weakness in his lower back and right knee.  

At his Board hearing in July 2010, the Veteran indicated that his 
military occupational specialty was as tank crewman; he stated 
that he was also a tank commander.  The Veteran reported that 
their duties included picking up shells and loading them into the 
breach to be shot.  The Veteran noted that they were subjected to 
loud noises in the tanks; and, he also noted that, when he 
entered military service in 1968, hearing protection was not 
mandatory.  The Veteran indicated that he first noticed the 
ringing in his ears in 1970 in Vietnam.  He stated that he did 
not report the ringing in his ears; he thought that this was just 
something everyone in the tanks or artillery experienced.  The 
Veteran related that he has always had the ringing in his ears; 
he stated that it never went away after he separated from 
service.  The Veteran indicated that he first saw a doctor in 
2003, at which time the doctor related the tinnitus and hearing 
loss to his military occupational specialty.  The Veteran 
indicated that he is specifically requesting service connection 
for arthritis in his hands and shoulders.  

III.  Legal Analysis

Service connection is warranted for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C.A. § 1110.  To establish 
compensation for a present disability, there must be: "(1) the 
existence of a present disability; (2) in- service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service"- -the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection will be presumed for certain chronic diseases, 
such as arthritis and organic diseases of the nervous system, if 
they were manifest to a compensable degree within the year after 
active service.  That presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  While the disease 
need not be diagnosed within the presumption period, it must be 
shown, by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation or 
remote possibility.  See 38 C.F.R. § 3.102.  



A.  Service connection for tinnitus

A review of the evidence shows that service connection for 
tinnitus is warranted.  Here, the Board finds that the Veteran 
has provided competent and credible testimony regarding in-
service noise exposure, in-service ringing of the ears, and 
current ringing of the ears.  38 U.S.C.A. § 1154 (West 2002); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(holding that lay evidence can be competent and sufficient to 
establish a diagnosis where the layperson is competent to 
identify the medical condition, is reporting a contemporaneous 
medical diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional); Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (lay testimony may establish the 
presence of tinnitus because ringing in the ears is capable of 
lay observation); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
(noting that the credibility of a witness may be impeached by a 
showing of interest, bias, inconsistent statements, consistency 
with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  
Although the Veteran reported at the October 2004 exam that the 
tinnitus did not begin until 1994, at the DRO and Board hearings, 
he testified that he noticed ringing of the ears during service.  
The Board found this testimony highly credible.  

Thus, the issue here is whether there is a causal relationship 
between the in-service tinnitus and the current tinnitus, to 
include continuity of symptomatology.  See 38 C.F.R. § 3.303(a), 
(b); Shedden, 381 F.3d at 1167.  The October 2004, July 2005, and 
December 2005 VA examiners all provided negative nexus opinions 
regarding tinnitus.  But the October 2004 examination does not 
weigh against the claim because it is based upon an invalid 
assumption - that the Veteran's tinnitus did not begin until 
1994.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting 
that a medical opinion based upon an inaccurate factual premise 
has no probative value).  As noted above, the Board finds that 
the Veteran's tinnitus began during service.  The July 2005 VA 
examination is also inadequate because the examiner did not have 
the claims file to review and provided no rationale for the 
opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (holding that it is the reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical 
opinion must be supported by an analysis that the Board can 
consider and weigh against contrary opinions).  The December 2005 
VA examination is inadequate and does not weigh against the claim 
because it appears to be based on the fact that there was no 
treatment for tinnitus during service and the Veteran's 
inconsistent statements regarding the onset of tinnitus.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that 
where the Veteran has provided lay testimony of an in-service 
injury, an examiner cannot ignore that lay evidence and base his 
or her opinion that there is no relationship to service on the 
absence of in-service corroborating medical records); Reonal, 5 
Vet. App. at 461.  Thus, these examinations may not be relied 
upon for purposes of determining whether any current tinnitus is 
related to acoustic trauma during service.

The Board finds, however, that the Veteran's testimony regarding 
continuous ringing of the ears since service discharge both 
competent and credible.  Jandreau, 492 F.3d at 1377; Charles, 16 
Vet. App. at 374; Caluza, 7 Vet. App. at 511.  Thus, there is 
competent and credible evidence of current tinnitus and ringing 
in the ears during service and continuously since that time.  See 
38 C.F.R. § 3.303(a), (b); Shedden, 381 F.3d at 1167.  
Accordingly, considering the doctrine of reasonable doubt, the 
preponderance of the evidence supports service connection for 
tinnitus.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

B.  Arthritis of the right wrist, shoulders and ankles

The most fundamental requirement for any claim for service 
connection is proof the Veteran has the condition claimed.  
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) 
(VA compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability); McClain v. Nicholson, 21 Vet. App. 319 (2007) (the 
requirement a current disability is satisfied when the claimant 
has the disability at the time the claim for VA disability 
compensation is filed or during the pendency of the claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).  

Here, the Board finds that the evidence of record does not 
demonstrate that the Veteran has had arthritis of the right 
wrist, shoulders and ankles at any time.  The service treatment 
records reflect that the Veteran was treated for symptoms 
involving the right ankle in August 1969; however, no pertinent 
diagnosis was noted.  In November 1970, he was seen for 
complaints of an inverting injury to the right ankle for the past 
three days; he was diagnosed with a sprain.  The service 
treatment records do not reflect any diagnosis of arthritis in 
the ankles, wrists or shoulders.  

The Board has also reviewed numerous post-service VA and private 
treatment records, some of which note the Veteran's complaints of 
joint pain.  But none of these records attributes these symptoms 
to arthritis in the joints, particularly the right wrist, 
shoulders and ankles, or otherwise provided diagnoses of 
arthritis.

In the absence of a current disability, the Veteran's claim must 
be denied under all theories of service connection.  The Board 
recognizes that the Veteran suffers from joint pain in multiple 
joints; however, service connection for arthritis in multiple 
joints can only be granted if it currently exists.  In the 
absence of proof of arthritis in multiple joints there is no 
valid claim.  See Brammer, 3 Vet. App. at 225.  The Board notes 
that arthritis is a condition of the type that is not amenable to 
lay diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Arthritis is diagnosed upon an analysis of an x-ray by a medical 
professional.  The Veteran has not asserted that he has seen or 
assessed any such x-rays, or that he has the knowledge, skill, 
experience, education, training, or education to do so.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
disability resulting in arthritis of multiple joints, and the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for tinnitus is granted.   

Entitlement to service connection for arthritis of multiple 
joints, including the right wrist, shoulders and ankles is 
denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  Remand is required to obtain an adequate 
audiological examination and opinion.

Preliminarily, the Board notes that there is currently diagnosed 
bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385 
(2010).  The Board also notes that it finds both competent and 
credible the Veteran's lay testimony regarding difficulty hearing 
during service, in-service acoustic noise exposure, and the lack 
of hearing protection.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-37 (Fed. Cir. 2006) (noting that the Board is obligated to 
determine the credibility of lay statements due to possible bias, 
conflicting statements, and the lack of contemporaneous medical 
evidence, although that alone may not bar a claim for service 
connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that a lay witness is competent to testify to that which 
the witness has actually observed and is within the realm of his 
personal knowledge).  The Board also notes that the Veteran has 
provided competent and credible testimony regarding the lack of 
recreational noise exposure after service and that he worked in 
finance for 16 years after service discharge.  Buchanan, 451 F.3d 
at 1336-37; Layno, 6 Vet. App. at 469-70.

The Board finds that each of the three VA examinations is 
inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(noting that where VA provides the veteran an examination in a 
service connection claim, even if not statutorily obligated to do 
so, the examination must be adequate).  

At an October 2004 VA examination, the Veteran was unsure when he 
first started noticing the hearing loss but feels that it 
occurred due to working around loud noises.  The Veteran 
indicated that he worked around tanks when he was in the military 
from 1968 to 1984 with hearing protection.  He denied civilian 
occupational and recreational noise exposure.  No etiological 
opinion regarding hearing loss was provided.  A medical 
examination is inadequate where the examiner does not provide an 
etiological opinion.  Barr, 21 Vet. App. at 311.  Accordingly, 
the October 2004 VA examination is inadequate.

At a July 2005 VA examination, the examiner noted that military 
medical records reflect normal hearing at service entrance, and 
that subsequent examinations continued to show hearing within 
normal limits bilaterally, including the discharge audiogram in 
January 1984.  The Veteran reported a history of hearing 
difficulties in both ears, first noted in the early 1970's in 
Vietnam.  The Veteran also reported a significant 16 year history 
of military noise exposure, without benefit of hearing 
protection.  He was a tank driver, gunner and commander, 
including one year in combat in Vietnam.  His civilian jobs 
included construction, carpentry, and truck driving; he denied 
any loud hobbies.  The examiner stated that although the Veteran 
was exposed to excessive military loud noise as a tank driver and 
commander, review of the STRs documented normal hearing at 
induction and at discharge with no significant high frequency 
hearing threshold shift.  The examiner concluded that hearing 
loss was less likely than not related to military noise exposure.  
This examination is inadequate because it appears that the 
examiner relied solely on the lack of hearing loss diagnosis to 
provide the nexus opinion.  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993) (noting that hearing loss may be attributed to 
service even where it is not shown during service or within one 
year of service discharge).
  
In December 2005, the Veteran's claims folder was reviewed by a 
VA audiologist.  Following a review of the claims folder, the 
examiner stated that hearing loss was not documented during 
military service.  The examiner stated that hearing loss was not 
due to acoustic trauma in military service.  This opinion is 
inadequate because it appears to find that hearing loss is not 
due to service because it was not documented during service.  
Hensley, 5 Vet. App. at 159-60.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an appropriate VA 
examination to determine the etiology of his 
hearing loss.  All pertinent symptomatology 
and findings must be reported in detail.  The 
Veteran's entire claims file and this remand 
must be made available and reviewed by an 
appropriate VA examiner and a nexus opinion 
must be offered regarding the etiology of the 
Veteran's hearing loss.  All testing, to 
include an audiogram, must be performed.  The 
examiner is reminded that VA law and 
regulation does not preclude service 
connection for post-service hearing loss 
where hearing was within normal limits at the 
time of separation from service.  Prior to 
rendering the opinion, the examiner is 
directed to the Veteran's competent and 
credible lay testimony regarding difficulty 
hearing during service and in-service noise 
exposure.  It is requested that the examiner 
record a detailed history of in-service and 
post-service noise exposure and account for 
any differences between this history and the 
histories obtained in the previous VA 
examinations.  After a review of the 
examination findings and the entire evidence 
of record, the examiner must render an 
opinion as to whether any current hearing 
loss is related to the Veteran's period of 
military service, or to any incident therein, 
to include as due to noise exposure as a tank 
crewman during combat without  hearing 
protection.  The examiner must specifically 
address the question of whether any degree of 
hearing loss began as a result of any in-
service noise exposure.  The examiner must 
provide comment upon the October 2004, July 
2005, and December 2005 etiological opinions.  
A complete rationale for all opinions must be 
provided.  If the examiner cannot provide the 
above requested opinion without resort to 
speculation, it must be so stated and a 
rationale provided.  The report prepared must 
be typed.

2.  Notify the Veteran that it is his 
responsibility to report for any scheduled 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

3.  Review the examination report to ensure 
that it is in complete compliance with the 
directives of this remand.  If the report is 
deficient in any manner, the AMC must 
implement corrective procedures.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, 
readjudicate the claim.  If the claim remains 
denied, a supplemental statement of the case 
must be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KERRI M. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


